Citation Nr: 9910010	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-36 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151, for 
claimed residuals of injury sustained while hospitalized in a 
VA Medical Center between August and September 1995.  

3.  Entitlement to an increased (compensable) rating for 
abdominal cicatrix.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
March 1954 and from May 1954 to August 1956.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case, as it 
concerns service connection for PTSD and entitlement to an 
increased rating for abdominal cicatrix, arises from a June 
1995 rating action with which the veteran disagreed in 
September 1995.  A statement of the case was issued later 
that month and a substantive appeal was received in October 
1995.  A hearing with respect to these issues was conducted 
at the RO in July 1996.  

The appeal as it pertains to benefits pursuant to 38 U.S.C.A. 
§ 1151 arises from a May 1996 rating action, with which the 
veteran disagreed in June 1996.  A statement of the case was 
issued in October 1996, and a letter from the veteran, dated 
in January 1997, is construed as his substantive appeal.  In 
July 1997, a hearing at which the veteran testified with 
respect to all three issues on appeal was conducted at the 
RO.  Thereafter, the case was forwarded to the Board.  

In its review of the case, the Board noted that there was 
some confusion in the record as to whether the veteran 
desired to appear at a hearing before a Member of the Board.  
In February 1998, the Board wrote to the veteran and asked 
him to clarify that matter and, in March 1998, the veteran 
advised the Board that he wished to appear at a hearing 
before a Board Member at the regional office.  In view of 
that request, the Board remanded the veteran's case to the 
RO, in order to have the hearing scheduled.  In August 1998, 
however, the veteran's representative advised the RO that the 
veteran was withdrawing his request for a hearing, and asked 
that his records be sent to the Board in Washington, DC, for 
a decision.  Thereafter, a supplemental statement of the case 
was issued in September 1998, and the case was forwarded to 
the Board.  

FINDINGS OF FACT

The claim for entitlement to 38 U.S.C.A. § 1151 benefits for 
a low back and right arm disability, claimed to have resulted 
from a fall at a VA facility in September 1995, is not 
plausible under the law, as it is not accompanied by 
supporting medical evidence.


CONCLUSION OF LAW

The claim for entitlement to compensation under 38 U.S.C.A. § 
1151 for a low back and right arm disability, claimed to have 
resulted from a fall at VA facility during a hospitalization 
between August and September 1995, is not well grounded.
38 U..S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The statute applicable to this case, 38 U.S.C.A. § 1151, 
provides that, when a veteran suffers injury or aggravation 
of an injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See also 38 C.F.R. §§ 3.358(a), 3.800(a) 
(1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals (re-designated as 
the United States Court of Appeals for Veterans Claims, 
effective March 1, 1999), in the case of Gardner v. 
Derwinski, 1 Vet.App. 584 (1991).  That decision was affirmed 
by both the United States Court of Appeals for the Federal 
Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
and the United States Supreme Court, in Brown v. Gardner, 513 
U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

Having set out the applicable law with respect to benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 above, it 
must also be noted that a claimant seeking benefits under any 
law administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Thus, the threshold question for any claim, including one 
filed under the provisions of 38 U.S.C.A. § 1151, is whether 
the claimant has presented a well-grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  To present a well-grounded claim, the claimant must 
provide evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The evidence the claimant 
provides must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court has repeatedly held that, in order for a claim for 
service connection to be well grounded, there must be medical 
evidence of current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus (i.e., a link or a 
connection) between the injury or disease in service and the 
current disability.  See Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).   

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 
1997).  See also Boeck v. Brown, 6 Vet.App. 14, 16-17 (1993), 
and Ross v. Derwinski, 3 Vet.App. 141, 144 (1992), holding 
that a veteran must submit evidence sufficient to well ground 
a claim for benefits under 38 U.S.C.A. § 1151.

Applying the law to this particular case, the Board notes 
that the veteran contends he developed, or aggravated, a 
right arm and a low back disability, as a result of a fall he 
took during an August/September 1995 VA hospitalization.  
Regarding the low back, a review of the record reflects that, 
as long ago as 1963, the veteran complained of low back pain.  
Indeed, he sought to establish service connection for that 
disability on his original application for benefits submitted 
at that time.  Subsequently dated records in 1977, 1978, 
1981, 1990, January 1995, and June 1995, also show complaints 
of low back discomfort, with the records from January and 
June 1995 showing that the veteran was diagnosed as having 
degenerative joint disease of the back.  

As to the veteran's right arm, his medical history is 
somewhat similar to that of his back, in the sense that the 
record shows complaints of right arm problems years before 
the incident at issue in this appeal.  In this regard, 
records dated in 1989 reveal that the veteran was treated for 
complaints of right arm weakness when he presented to a 
private hospital emergency room in a disoriented state, 
following a period of ethanol abuse.  The veteran also 
advised the RO, in 1990, that he had broken his right arm in 
April of that year when he apparently fell off a ladder.  
Despite this history, however, now the veteran apparently 
contends that his current right arm and low back problems may 
be traced to a fall he took when hospitalized at a VA Medical 
Center in September 1995.  

Although the record establishes the veteran's history of low 
back and right arm disability years prior to the time in 
question, the Board acknowledges the evidence also confirms 
that, while an in-patient at a VA Medical Center in September 
1995, the veteran did complain that he fell.  This occurred 
when "stepping over a railing & it was a big drop that he 
apparently did not anticipate."  In connection with this 
fall, the records also show that the veteran voiced some low 
back complaints immediately afterwards.  At the same time, 
however, it was recorded that the veteran's back was not 
"particularly tender" and that he was in "no general 
distress."  Moreover, there was no mention whatsoever of any 
right arm problems, and the discharge summary prepared in 
connection with this hospitalization is silent with respect 
to both low back and right arm problems.  

By the veteran's own account, his claimed injuries occurred 
when he fell on his return from a hospital-sponsored bingo 
game, which he understood he was required to attend.  The 
record does not otherwise confirm that the veteran's 
participation in bingo was required for his treatment, and 
the question therefore arises whether any disability as a 
result of a fall under those circumstances could be said to 
have resulted from VA hospitalization or medical or surgical 
treatment, as required in a claim for section 1151 benefits.  
Nevertheless, we will presume, for the purpose of this 
appeal, that the alleged fall was related to VA 
hospitalization, medical examination, or treatment.  See 
VAOPGCPREC 7-97, supra, holding that a fall may qualify if it 
was incurred due to risks created by circumstances or 
incidents of hospitalization.

Even according the veteran the benefit of the above 
assumption as to the relationship between his fall and VA 
hospital treatment, entitlement to section 1151 benefits may 
not be awarded unless there is additional disability 
resulting from the complained-of incident.  The medical 
evidence of record in this case shows complaints related to 
the low back dating from 1963, and with respect to the right 
arm as far back as 1989.  Moreover, degenerative joint 
disease of the back had been diagnosed in January 1995, prior 
to the veteran's hospital fall.  Thus, it is obvious that the 
veteran had been experiencing problems with respect to his 
back and arm long before the September 1995 incident.

Furthermore, there is no record that the veteran either 
complained of, or was treated for, any right arm problem as a 
result of his September 1995 fall, and none of the post-
September 1995 medical evidence of record shows that the 
veteran's disabilities were considered to have increased in 
severity due to a fall.  As to the veteran's back, these 
records simply show that his symptomatic complaints were 
investigated, and that various diagnostic studies revealed he 
had mild annular bulging of the L3-4 level without 
significant compression of the thecal sac; concentric 
stenosis of the spinal canal at the L4-5 level; thickening of 
the ligamentum flavum and what was a considered either an 
asymmetrically bulging annulus or a disc herniation.  There 
was no suggestion in any of these records that these findings 
were in any way related to the veteran's fall.  As to the 
veteran's right arm, these post-September 1995 records are 
silent with respect to any right arm complaints.  

While evidentiary assertions by a veteran are accepted as 
true for purposes of determining whether a claim is well 
grounded, the exception to that rule is where the evidentiary 
assertion is inherently incredible or when it is beyond the 
competence of the person making it.  King v. Brown, 5 
Vet.App. 19 (1993).  The veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); Carbino v. Gober, 
10 Vet.App. 507, 510 (1997).  See also Heuer v. Brown, 7 
Vet.App. 379 (1995); Magana v. Brown, 7 Vet.App. 224 (1994); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

In this case, the only items of evidence relating any current 
disability of the right arm or back to the veteran's 
September 1995 fall are his own statements.  There is no 
evidence, however, showing that the veteran is professionally 
competent to relate any current low back or right arm 
disabilities to his 1995 fall.  Therefore, his assertions to 
that effect cannot not provide a basis for awarding the 
benefit he seeks.  

Accordingly, since there is no medical or otherwise competent 
evidence showing that any current low back or right arm 
disability resulted from the fall in 1995, it is the Board's 
conclusion that the veteran has failed to present evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for compensation under 38 U.S.C.A. 
§ 1151 is well grounded, as required by 38 U.S.C.A. § 5107(a) 
(West 1991).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for compensation under 38 U.S.C.A. 
§ 1151, for the residuals of injuries sustained while 
hospitalized in a VA Medical Center between August and 
September 1995, must be denied.  See Boeck v. Brown, supra; 
Grivois v. Brown, 6 Vet.App. 136 (1994).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
claimed residuals of injury sustained while hospitalized in a 
VA Medical Center between August and September 1995, is 
denied.


REMAND

With respect to the veteran's claim for an increased rating 
for his abdominal cicatrix, he has argued that this scar has 
become increasingly painful and tender.  He has also 
indicated, however, that the onset of this discomfort 
occurred following the surgery conducted in July 1994 when an 
open cholecystectomy was accomplished.  His argument has been 
that this cholecystectomy was performed through the same site 
as his service-connected scar, and that his scar is now 
causing him discomfort.  

If what the veteran says is true, it raises the question as 
to whether the scar in issue, which is now apparently 
painful, may even be considered to be the scar for which 
service connection is in effect, or whether it should be more 
properly considered a residual of post-service surgery.  In 
this regard, the Board notes that the operative report from 
the veteran's cholecystectomy reflects that his service-
connected scar was excised with the incision made during the 
cholecystectomy.  This suggests that the service-connected 
scar tissue is no longer even present.  On the other hand, a 
September 1995 statement from a VA physician indicates that 
the service-connected scar was simply enlarged during the 
cholecystectomy, and that, since the surgery, the scar had 
become tender and painful at all times.

To sort this question out will require a medical opinion.  In 
view of that, and since it has been many years since the scar 
in question was examined for VA purposes, the veteran should 
be scheduled for an examination before a final determination 
is made with respect to this issue.  In this regard, the 
Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).

Regarding the veteran's claim for service connection for 
post-traumatic stress disorder, the Board notes that 
establishing service connection for PTSD requires medical 
evidence establishing a current, clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citations will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).

In the case of Cohen v. Brown, 10 Vet.App. 128, 138 (1997), 
the Court reiterated the three elements, listed above, 
required by section 3.304(f) to warrant a grant of service 
connection for PTSD.  The Court noted, however, that, for a 
claim for PTSD to be well grounded, the veteran need only 
submit medical evidence of a current disability, lay evidence 
(presumed to be credible at this stage of the claim) of an 
in-service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  Cohen, supra, at 
136-137.  

Once a PTSD claim has been determined to be well grounded, 
this does not necessarily mean the claim will be granted.  As 
the Court has recently emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptom-atology and the specific claimed in-
service stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

In addition, if the veteran did not engage in combat with the 
enemy, or the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet.App. 389 
(1996); Dizoglio v. Brown, 9 Vet.App. 163 (1996).  Service 
department records must support, and not contradict, the 
veteran's testimony regarding non-combat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
one, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet.App. 190 
(1991), aff'd on reconsideration, 1 Vet.App. 406 (1991); 
Wilson v. Derwinski, 2 Vet.App. 614 (1992).  In sum, whether 
the evidence establishes the occurrence of stressors is a 
question of fact for adjudicators, and whether stressors that 
occurred were of sufficient gravity to cause or to support a 
diagnosis of PTSD is a question of fact for medical 
professionals.

In this case, the record reflects that, since 1994, those 
medical records containing psychiatric diagnoses have 
frequently included PTSD among them.  In addition, the 
records on which the PTSD diagnosis has been entered have 
revealed that it was considered to be related to the 
veteran's experiences in service.  Those experiences, 
however, have not been consistently described, nor does the 
current evidence confirm their occurrences.  

In this regard, the record reflects that the stressful events 
set forth in the medical evidence have included the veteran's 
participation in combat, his being wounded in combat, and his 
being raped during service.  It does not appear, however, 
that the RO has made any attempt to verify those events that 
have been considered to provide the basis for the veteran's 
PTSD diagnosis.  While this omission is understandable with 
respect to the veteran's alleged rape, since he testified at 
his hearing he had not told anyone of it until now, as well 
as with respect to combat wounds, since his service medical 
records fail to reflect that he ever sustained any such 
wounds, there nevertheless may be records available that 
could show that the veteran was engaged in combat during the 
months he was in Korea, when he earned the Korean Service 
Medal with 3 Bronze Service Stars.  

In view of these facts, the RO should ask the veteran to list 
those specific events he believes caused him to develop PTSD, 
and then the RO should attempt to verify those events.  
Thereafter, the veteran should be scheduled to undergo a 
psychiatric examination to determine whether, in fact, a 
diagnosis of PTSD is appropriate.  This examination is 
particularly important, since the current diagnosis of the 
condition appears to be based upon uncorroborated events, and 
the record includes evidence suggesting that there may be 
other explanations to account for the veteran's psychiatric 
symptoms.  For example, the veteran has also been diagnosed 
to have a chronic problem with alcohol abuse, and a 
personality disorder.  Accordingly, additional development 
will have to be accomplished in this regard, before a final 
determination may be entered concerning the veteran's claim 
for service connection for PTSD.  

Under the circumstances set forth above, this case is 
remanded to the RO for the following action:  

1.  The RO should contact the veteran and ask 
him to identify all sources of treatment 
received for PTSD since 1994, and to furnish 
signed authorizations for release to VA of 
private medical records in connection with each 
non-VA source he identifies.  Copies of the 
medical records from all sources he identifies 
should then be requested, if not already 
associated with the claims file. 

2.  The veteran should be asked to provide a 
description of those events he believes 
precipitated his later onset of PTSD, and, in 
particular, the date and location that any such 
event occurred, as well as the names and 
designations of military units involved, the 
names of individuals involved, and the units 
and/or organizations to which they were 
assigned.  

3.  Upon receipt of any response from the 
veteran with respect to paragraph number 2, 
above, the RO should contact any appropriate 
agency, including the United States Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Rd., Suite 101, 
Springfield, VA 22150-3197, to attempt to verify 
those events the veteran describes, and, in any 
case, whether the veteran engaged in combat.  In 
particular, personnel records from the veteran's 
service in Korea should be obtained, if 
available, as well as any documentation 
regarding the activities of the 24th AAA AW Bn 
between February 1952 and September 1953, and 
Svc Btry, 31st FA Bn between March 1953 and 
March 1954.  Moreover, if, as a result of any 
development undertaken by this Remand, it would 
be logical to contact other agencies to 
establish the occurrence of a stressful event, 
or to verify other events, that development 
should be accomplished.  

4.  Next, the RO must make a specific 
determination, based upon the complete record, 
as to whether the veteran was exposed to a 
stressor or stressors in service, and if so, the 
nature of the specific stressor or stressors.  
The RO must also specifically render a finding 
as to whether the veteran "engaged in combat 
with the enemy."  If the RO determines that the 
record establishes the existence of a stressor 
or stressors, the RO must specify what stressor 
or stressors in service it has determined are 
established by the record.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

5.  Upon completion of the above, the veteran 
should be afforded a VA psychiatric examination.  
The purpose of this examination will be to 
determine whether the complete record supports a 
clear diagnosis of PTSD.  If the veteran is 
found to have PTSD, the examiner should express 
an opinion for the record on whether the 
veteran's claimed stressors from his military 
service are etiologically related to any current 
PTSD.  The examining physician should 
specifically identify which stressors are linked 
to any diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be 
established by the record.  All tests deemed 
necessary by the examiner must be conducted and 
the clinical findings and reasoning which form 
the basis of the opinions requested should be 
clearly set forth.  In the event the examiner 
finds that the veteran does not have PTSD, he or 
she should reconcile that conclusion with that 
of other physicians who may have differed with 
it.  The claims folder and a copy of this Remand 
must be made available to the examiner prior to 
the examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  A notation to the 
effect that this record review took place should 
be included in the examination report.  

6.  The veteran should also be scheduled for an 
examination of his service-connected abdominal 
cicatrix.  In connection with this examination, 
the claims file, together with a copy of this 
Remand, should also be made available to the 
physician who conducts it to ensure that he or 
she is familiar with the specific scar to be 
examined, its service origins, and any 
additional scars at the same site which may have 
arisen from the veteran's 1994 cholecystectomy.  
In particular, the examiner should explain the 
consequences, if any, to the service-connected 
knife wound scar as a result of the 1994 
cholecystectomy.  If the knife wound scar is no 
longer present, the tissue presumably having 
been removed during the cholecystectomy, that 
should be so noted for the record.  If the knife 
wound scar is still present, it should be 
described in detail, including location, color, 
and whether there is any keloid formation.  It 
should also be noted whether the scar is 
adherent and whether there is any objective 
evidence of tenderness or pain.  Any functional 
impairment caused by this scar should also be 
discussed in detail.   

7.  Next, the RO should review the evidence of 
record, and readjudicate its determination 
regarding the veteran's attempt to establish 
service connection for PTSD, and an increased 
rating for his abdominal cicatrix.  If these 
claims continue to be denied, the RO should 
furnish the veteran, and his representative, a 
supplemental statement of the case, which 
addresses all the evidence added to the record 
since the September 1998 supplemental statement 
of the case was issued.  They should then be 
given an opportunity to respond before the case 
is returned to the Board.  

The veteran need take no further action with respect to his 
appeal unless otherwise notified, and the Board intimates no 
opinion as to the ultimate disposition warranted in this case 
by this Remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

